DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 21, 2020 and January 28, 2021 have been entered. Claims 1, 8, 9, 12, 13, 18, 33-41 are pending. Claim 12 remains withdrawn as drawn to a non-elected species. Claim 1 is amended. Claims 1, 8, 9, 13, 18, 33-41 are currently being examined as drawn to the elected species of administering an antagonist of VEGF-signaling pathway (claim 13), however claim 1 is now amended to recite the treatment regimen is one of sorafenib or sunitinib.


Claim Objections
2.	Claim 18 is objected to because of the following informalities:  Claim 18 recites additional steps (x) and (y), however these steps follow step (f) in claim 1, making it appear that steps (g) – (w) are missing.  Appropriate correction is required.


New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends from claim 1, and claim 13 recites: “wherein said treatment regimen comprises administering an antagonist of a VEGF signaling pathway.” Claim 1 is amended in scope as limited to a treatment regimen that is one of a sorafenib or sunitinib, therefore claim 13 appears to be broader in scope, requiring that the treatment regimen be any antagonist of a VEGF signaling pathway.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Maintained Rejection
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 8, 9, 13, 18, 33-41 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed 
The claims are drawn to a method for administering a treatment regimen to a patient diagnosed with renal cell carcinoma (RCC), wherein said treatment regimen is one of sorafenib or sunitinib, said method comprising:
(a)    obtaining a test sample from a patient undergoing said treatment regimen for RCC;
(b)    measuring a level of two biomarkers in said test sample, wherein said biomarkers are VEGF and E-cadherin, and an additional biomarker selected from the group consisting of: total c-Met, SFRP-1, Wnt3A, and Rb;
(c)    comparing said measured levels to normal control levels of said biomarkers, wherein said normal control levels are levels  of said biomarkers in patients not diagnosed with RCC;
VEGF is higher, said patient responded to said treatment regimen, 
wherein if said measured level of E-cadherin is lower, said patient responded to said treatment regimen, and
wherein if said measured level of total c-Met is higher, said patient responded to said treatment regimen.
wherein if said measured level of SFRP-1 is higher, said patient responded to said treatment regimen,
wherein if said measured level of Wnt3A is lower, said patient responded to said treatment regimen,
wherein if said measured level of Rb is lower, said patient responded to said treatment regimen; and performing one of step (e) or step (f):
(e)    continuing administration of said treatment regimen to said patient if in step (d) the patient responded to said treatment regimen, or
(f) modifying administration of said treatment regimen to said patient if in step (d) the patient did not respond to said administration of said treatment regimen.
Thus, the claims require comparing biomarker levels in samples from an RCC patient already undergoing sunitinib or sorafenib treatment with biomarker levels in a 
The specification discloses in the Examples:
A panel of biomarkers were measured and compared in mouse tumors having xenografts of A498 RCC cells and 786-0 RCC cells treated with either saline or sunitinib (Table 4), wherein sunitinib treatment resulted in (Table 6):
increased c-MET for both cells;
increased Rb for 786-0 cells but no change in A498 cells;
increased SRFP-1 in both cells;
decreased Wnt3A in both cells;
increased VEGF in both cells;
slight increase E-cadherin in A498 cells and slight decrease in 786-0 cells (Table 6) as compared to xenografts treated with control saline.
There is no comparison of biomarker levels to normal control subjects not diagnosed with RCC and the levels of Rb and E-cadherin in this example do not follow the pattern instantly claimed for patients that responded.

higher for VEGF;
lower for E-cadherin;
lower for Wnt3A;
lower for Rb;
lower for SRFP-1; and
lower for c-MET.
Eight of the RCC patients were treated with sunitinib or sorafenib before plasma was tested for biomarkers (Table 5). 
The specification does not indicate which patients responded to treatment, and this Example indicates levels of SRFP-1 and c-MET do not follow the pattern of expression instantly claimed for patients that responded.
The specification discloses:
[0119] VEGF: Sorafenib and sunitinib treatment of 786-0 cells resulted in increased levels of VEGF. RCC patient plasma VEGF levels were found to be higher than for control plasma. Furthermore, significantly higher levels of VEGF were observed in plasma of RCC patients who had received sunitinib treatment. These data support the use of plasma VEGF as an indicator of sorafenib and sunitinib responsiveness, hence support use of plasma as a potential surrogate tissue for this marker.

[0126] E-Cadherin levels in patient plasma: Plasma levels of soluble E-cadherin in RCC patients were significantly lower than observed for control individual samples.
[0127] Wnt3A and SFRP-1: Wnt3A, SFRP-1, and VEGF are all secreted proteins, but their levels are detectable in cells to differing extents, with Wnt3A and SFRP-1 close to detection limits for most samples, and VEGF levels easily detectable in all cases. The Wnt3A and SFRP-1 levels were highest in the A375 cells and decreased with 
[0128] c-Met: The A498 and 786-0 RCC tumors are both VHL-null, hence have deregulated Wnt signaling. The 786-0 cells had relatively high levels of the downstream target β-catenin and active dephospho-β-catenin, while levels in the A498 cells were relatively low. Both tumors also had higher levels of c-Met and phospho-c-Met than did the melanoma tumors.
[0129] R: It has been suggested that the Rb/E2F pathway suppresses the Wnt signaling pathway (Wu et al. 2011). Phospho-Rb was measured in all samples in the current study, and SKMEL5 cells expressed 5 to 20-fold higher levels than the other tumor types. No clear effect of drug treatment was seen in all cases. The total Rb levels measured at or below the detection limits in most samples, but there appeared to be an increase in its levels in control A375 cells with sorafenib treatment.

One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification fails to provide any predictable correlation between the claimed increases or decreases of biomarkers in a sample from a RCC patient already treated with sunitinib or sorafenib and the patient’s response to treatment when compared to a normal control level of a patient not diagnosed with RCC. Thus, the specification fails to provide enablement for the evaluation and identification of a responsive patient receiving continuing treatment and identification of an unresponsive patient receiving a modified treatment. 
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the instant specification fails to provide any predictable correlation between the patients evaluated and identified as responded or not responded by the criteria claimed, and the success of their continued or “modified” regimen of sorafenib or sunitinib as a treatment.

The specification provides a comparison of RCC patient plasma to normal healthy plasma, wherein eight of the RCC patients were treated with sorafenib or sunitinib. There is no correlation of levels to treatment response because the specification does not indicate whether the tested RCC patients responded to therapy or not. Therefore, there is no predictable correlation provided between higher or lower levels of the claimed biomarkers in treated RCC patients as compared to normal controls with treatment responsiveness and benefit from additional treatment administration or benefit from a modified treatment.
In relevant art, WO 2010/127057, Glezer et al teach that RCC 786-0 human tumor xenografts in mice increased levels of VEGF in response to sorafenib treatment for both resistant cells and sensitive cells, wherein levels of VEGF increased higher in resistant cells than sensitive cells in response to treatment (Table 2, p. 21). Thus, levels of VEGF increase in response to sorafenib treatment regardless of sensitivity, however, Glezer et al demonstrated that the level of increasing VEGF in response to sorafenib treatment was greater in resistant cells than sensitive cells, which is contrary to what is 
Therefore, in view of the state of the art, the quantity of experimentation necessary, the breadth of the claims, lack of guidance in the specification, and the absence of working examples evaluating treatment responsiveness as claimed and providing a predictable correlation, it would require undue experimentation for one skilled in the art to practice the invention as claimed.

Response to Arguments
5.	Applicants argue that the claims are amended to recite the treatment regimen is sorafenib or sunitnib specifically, the normal control is a patient not diagnosed with RCC, and the method is drawn to administering a treatment regimen. Applicants argue these methods are enabled by the specification in the Examples and Tables 5 and 6.
	The arguments have been considered but are not persuasive. The amendments are addressed in the rejection above. The support in the specification of the Examples and Tables 5 and 6 argued by Applicants as enabling was specifically addressed by Examiner in the rejection with reasons as to why they did not provide enabling support. Applicants did not address these specific arguments. Applicants did not address Examiner’s arguments with regards to the state of the art providing further unpredictability for the claimed invention.

6.	All other rejections recited in the Office Action mailed June 24, 2020 are hereby withdrawn in view of amendments.


7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642